Case 1:13-cv-05401-NLH-ZNQ Document 117-3 Filed 05/24/21 Page 1 of 2 PageID: 1043




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE


   MOHAMED ELLAISY,                           )
                                              )
                   Plaintiff,                 )
                                              )       No. 13-cv-05401
   -vs-                                       )
                                              )       Dist. Ct. Judge Noel L. Hillman
   STERLING WHEATEN, BRIAN                    )
   HAMBRECHT, MATTHEW ROGERS,                 )       Magistrate Judge
   JUANITA HARRIS, CITY OF ATLANTIC           )       Zahid N. Quraishi
   CITY, JOHN APPLEGATE, MICHAEL              )
   ATKINSON, MICHAEL ORDONEZ,                 )
   BORGATA HOTEL AND CASINO; AND              )
   UNKNOWN BORGATA PERSONNEL.                 )
                                              )
                   Defendants.                )


                                  PROPOSED ORDER

          THIS MATTER having come before the Court upon the Motion of

  Plaintiff Mohamed Ellaisy (“Plaintiff”), by and through his counsel, Bonjean Law

  Group, PLLC, and the Court having considered the facts as set forth in Plaintiff’s

  Letter Brief in Support of Plaintiff’s Motion for Sanctions and supporting

  declaration, and good cause having been shown for the relief specified herein.

          IT IS, on this _____ day of ___________________, 2021; ORDERED and

  ADJUDGED that Plaintiff’s Motion for Sanctions requesting the following:

          1. Defendant City of Atlantic City must immediately respond to Plaintiff’s
             Rule 34 Requests for Production is hereby GRANTED;

          2. Defendant City of Atlantic City waived all objections to Plaintiff’s Request
             for Production is hereby GRANTED;
Case 1:13-cv-05401-NLH-ZNQ Document 117-3 Filed 05/24/21 Page 2 of 2 PageID: 1044




        3. Defendant City of Atlantic City must pay Plaintiff’s counsels’ reasonable
           expenses and attorney’s fees is hereby GRANTED;

        4. Defendant City of Atlantic City be held in contempt of court is hereby
           GRANTED




                                               ____________________________
                                               Zahid N. Quraishi, U.S.M.J.
